 1   Christina J. Khil, #266845
     Kelli M. Brown, #328176
 2   MALCOLM ♦ CISNEROS, A Law Corporation
     2112 Business Center Drive
 3
     Irvine, California 92612
 4   (949) 252-9400 Phone
     (949) 252-1032 Fax
 5   Email: christinao@mclaw.org; kbrown@mclaw.org
 6
     Attorney for Caliber Home Loans, Inc. as
 7   servicer for U.S. Bank Trust, N.A., as Trustee
 8   for LSF9 Master Participation Trust

 9                               UNITED STATES BANKRUPTCY COURT
10                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
11   In re:                                           Bankruptcy Case No. 19-50981
12   LORETTA BIRMINGHAM,                              Chapter 13
13
                       Debtor.                        SUPPLEMENT TO OBJECTION TO
14                                                    CONFIRMATION     OF      (SECOND
                                                      AMENDED) CHAPTER 13 PLAN
15
16
                                                      HEARING DATE:
17                                                    DATE: September 17, 2020
                                                      TIME: 10:00 AM
18                                                    CRTM: 9
                                                      PLACE: 280 South First Street
19
                                                             San Jose, CA 95113
20
                                                      VIA TELE/VIDEOCONFERENCE
21
22
23   TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY
24   COURT JUDGE, THE CHAPTER 13 TRUSTEE, THE DEBTOR, AND THE DEBTOR’S
25   ATTORNEY:
26            Caliber Home Loans, Inc. as servicer for U.S. Bank Trust, N.A., as Trustee for LSF9 Master
27   Participation Trust (“USB”), hereby maintains and supplements its Amended Objection to Debtor’s
28   (Amended) Chapter 13 Plan (“Amended Objection”).
     SUPPLEMENT TO OBJECTION TO PLAN                               -1-




 Case: 19-50981       Doc# 70     Filed: 09/03/20     Entered: 09/03/20 15:53:28      Page 1 of 4
 1           USB is the holder of a claim secured only by a security interest in real property commonly

 2   known as 1565 E Middle Ave, San Martin, California 95046 (“Property”). The total amount due and

 3   owing under the Promissory Note is $932,634.51, the pre-petition arrearage amount owed is

 4   $155,817.581 and the ongoing post-petition monthly mortgage payment is $4,093.292. As of August

 5   26, 2020, Debtor is post-petition delinquent in the amount of $28,662.553 and there is no forbearance

 6   agreement is in effect.

 7           Debtor has filed a Second Amended Chapter 13 Plan (“Second Amended Plan”), however, as

 8   stated in USB’s Amended Objection, USB maintains its objection that the Debtor has not proposed a

 9   plan in in good faith. Debtor’s initial plan proposed to sell or refinance the Property by January 31,

10   2020. After failing to follow through with Debtor’s own proposed deadline, Debtor proposed an

11   infeasible amended plan to which USB objected for all the reasons stated its Amended Objection.

12   Now, Debtor’s Second Amended Plan omits USB entirely. Instead, the Debtor’s Notice of Hearing

13   on Objection to Confirmation (“Notice”) regarding USB’s Amended Objection states that the

14   Second Amended Plan proposes to again refinance the Property, but now by October 31, 2020, to

15   pay off the Plan. To the extent that Debtor intended this to be the treatment of USB’s claim, USB

16   objects. This would be the second time in the instant case that Debtor proposed a refinance of the

17   Property. Debtor initially proposed to sell or refinance the Property by January 31, 2020, but failed

18   to follow through. There is no evidence that Debtor is in process of, has been approved for, or can

19   complete a refinance by October 31, 2020. The only information provided is that Debtor’s counsel

20   states within the Notice that “[a]t this time debtor is informed and believes that she qualifies for a

21   refinancing.” Notice, Page 2, line 12-14. Additionally, should the proposed refinance fail to occur

22   by the stated deadline, there is no treatment of USB’s claim included in the Second Amended Plan.

23   This is again indicative of a plan not proposed in good faith and Debtor’s failure to propose a

24   confirmable plan has caused an unreasonable delay which is prejudicial to creditors. Additionally,

25   since the filing of the instant case, Debtor has made one lump sum payment of $12,294.15 (3

26
     1
27     USB’s Proof of Claim was filed July 22, 2019 as Claim 3-1.
     2
       USB’s Notice of Mortgage Payment Change was filed February 20, 2020 as a supplement to Claim 3-1.
     3
28     USB’s Motion for Relief from Automatic Stay was resolved with an Order for Adequate Protection was entered on
     November 18, 2019. As of August 26, 2020, Debtor is post-petition delinquent in the amount of $28,662.55.
     SUPPLEMENT TO OBJECTION TO PLAN                                  -2-




 Case: 19-50981        Doc# 70      Filed: 09/03/20      Entered: 09/03/20 15:53:28          Page 2 of 4
 1   monthly payments), which resolved USB’s Motion for Relief from Automatic Stay with an

 2   Adequate Protection Order4. Since entry of the Adequate Protection Order, the Debtor has failed to

 3   make any payments pursuant to the Adequate Protection Order and Debtor is post-petition

 4   delinquent in the amount of $28,662.55.

 5           Moreover, by omitting USB’s claim in its entirety, the Plan fails to provide for the pre-

 6   petition arrears owed to USB as well as ongoing post-petition monthly mortgage payments to be

 7   tendered to USB and clarification as to whether the Trustee shall disburse such payment or whether

 8   Debtor shall make payments directly to USB. Therefore, Debtor’s Second Amended Plan fails to

 9   comply with § 1322(b)(2), § 1322(b)(5), and § 1325 of the United States Bankruptcy Code and is not

10   confirmable.

11           Based on the foregoing, USB respectfully requests that the Court deny confirmation on

12   Debtor’s Second Amended Chapter 13 Plan.

13
14   DATED: September 3, 2020                        Respectfully Submitted,
                                                     MALCOLM ♦ CISNEROS, A Law Corporation
15
16                                                    /s/ Christina J. Khil
                                                     Christina J. Khil,
17                                                   Attorney for Caliber Home Loans, Inc. as
                                                     servicer for U.S. Bank Trust, N.A., as Trustee
18                                                   for LSF9 Master Participation Trust
19
20
21
22
23
24
25
26
27
28
     4 Pursuant to the Adequate Protection order entered on November 18, 2019, Debtor was to timely tender regular
     monthly payments commencing November 1, 2019 forward.
     SUPPLEMENT TO OBJECTION TO PLAN                                 -3-




 Case: 19-50981       Doc# 70      Filed: 09/03/20      Entered: 09/03/20 15:53:28          Page 3 of 4
                                               PROOF OF SERVICE
 1   STATE OF CALIFORNIA
 2                                            ss.
     COUNTY OF ORANGE
 3
     I am employed in the County of Orange, State of California. I am over the age of eighteen and not a
 4
     party to the within action; my business address is: 2112 Business Center Drive, Irvine, CA 92612.
 5
                On September 3, 2020, I served the following document described as SUPPLEMENT
 6
     TO OBJECTION TO CONFIRMATION OF (SECOND AMENDED) CHAPTER 13 PLAN on
 7
     the interested parties in this action by placing a true copy thereof enclosed in a sealed envelope with
 8
     postage thereon fully prepaid in the United States mail at Irvine, California (and via telecopy or
 9
     overnight mail where indicated), addressed as follows:
10
11   DEBTOR
     Loretta Birmingham
12   1565 E. Middle Ave.
     San Martin, CA 95046
13
     DEBTOR’S ATTORNEY
14   Stanley A. Zlotoff
     Law Offices of Stanley A. Zlotoff
15   300 S 1st St. #215
16   San Jose, CA 95113

17   CHAPTER 13 TRUSTEE
     Devin Derham-Burk
18   P.O. Box 50013
     San Jose, CA 95150-0013
19
     U.S. TRUSTEE
20   Office of the U.S. Trustee / SJ
21   U.S. Federal Bldg.
     280 S 1st St. #268
22   San Jose, CA 95113-3004

23              I declare under penalty of perjury that the foregoing is true and correct.
                Executed on September 3, 2020, at Irvine, California.
24
25                                                          /s/ Diep Quach
                                                            Diep Quach
26
27
28
     SUPPLEMENT TO OBJECTION TO PLAN                               -4-




 Case: 19-50981        Doc# 70         Filed: 09/03/20   Entered: 09/03/20 15:53:28      Page 4 of 4
